Exhibit 10.9
EXECUTION
PLEDGE AND SECURITY AGREEMENT
dated as of March 5, 2010
of
POSTROCK ENERGY SERVICES CORPORATION
(F/K/A QUEST RESOURCE CORPORATION)
in favor of
ROYAL BANK OF CANADA,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
PURSUANT TO
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF NOVEMBER 7, 2007
AMONG
QUEST MIDSTREAM PARTNERS, L.P.
AND
BLUESTEM PIPELINE, LLC,
AS BORROWERS,
ROYAL BANK OF CANADA,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT,
AND LENDERS PARTY THERETO

 



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT

(PostRock Energy Services Corporation)
     THIS PLEDGE AND SECURITY AGREEMENT (herein referred to as this “Security
Agreement”) is executed as of March 5, 2010, by POSTROCK ENERGY SERVICES
CORPORATION (f/k/a QUEST RESOURCE CORPORATION), a Nevada corporation (“Debtor”),
whose address is 210 Park Avenue, Suite 2750, Oklahoma City, Oklahoma 73102, for
the benefit of ROYAL BANK OF CANADA (in its capacity as “Administrative Agent”
and “Collateral Agent” for the Lenders (hereafter defined)), as “Secured Party,”
whose address is Royal Bank Plaza, P.O. Box 50, 200 Bay Street, 12th Floor,
South Tower, Toronto, Ontario M5J 2W7.
RECITALS
     A. Pursuant to that certain Amended and Restated Credit Agreement, dated as
of November 1, 2007, as amended by a First Amendment to Amended and Restated
Credit Agreement dated as of November 1, 2007, Second Amendment to Amended and
Restated Credit Agreement dated as of October 28, 2008 and Third Amendment to
Amended and Restated Credit Agreement dated as of December 17, 2009 (as the same
may hereafter be amended, supplemented and restated, the “Credit Agreement”),
among Bluestem Pipeline, LLC, a Delaware limited liability company (“Bluestem”),
and Quest Midstream Partners, L.P., as co-borrowers (“QMLP”; Bluestem and QMLP,
each a “Borrower” and collectively the “Borrowers”), the various financial
institutions that are, or may from time to time become, parties thereto
(individually a “Lender” and collectively the “Lenders”) and Royal Bank of
Canada, as administrative agent (in such capacity, the “Administrative Agent”)
and as collateral agent (in such capacity, the “Collateral Agent”), the Lenders
agreed to make Loans for the account of the Borrowers.
     B. Debtor has agreed to guarantee the obligations of the Borrowers under
the Credit Agreement and to pledge the Collateral (as hereafter defined) as
described hereunder.
     C. The Debtor has duly authorized the execution, delivery and performance
of this Security Agreement.
     D. It is in the best interests of Debtor to execute a Guaranty of the
Secured Obligations (as herein defined) and this Security Agreement.
     E. This Security Agreement is integral to the transactions contemplated by
the Loan Documents, and the execution and delivery of this Security Agreement is
required under the terms of the Credit Agreement.
     ACCORDINGLY, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Debtor and Secured Party hereby agree as follows:
ARTICLE I
Definitions and References
Section 1.1. References to Credit Agreement. The terms, conditions, and
provisions of the Credit Agreement are incorporated herein by reference, the
same as if set forth herein verbatim, which terms, conditions, and provisions
shall continue to be in full force and effect hereunder so long as the Lenders
are obligated to lend under the Credit Agreement and thereafter until the
Obligations are paid and performed in full (except as provided in
Sections 10.01(d) and 10.01(e) of the Credit Agreement).
Midstream Equity
Pledge and Security Agreement

1



--------------------------------------------------------------------------------



 



     Section 1.2. Certain Definitions. Unless otherwise defined herein, or the
context hereof otherwise requires, each term defined in the Credit Agreement or
in the UCC is used in this Security Agreement with the same meaning; provided
that, if the definition given to such term in the Credit Agreement conflicts
with the definition given to such term in the UCC, the definition in the Credit
Agreement shall control to the extent legally allowable; and if any definition
given to such term in Chapter 9 of the UCC conflicts with the definition given
to such term in any other chapter of the UCC, the Chapter 9 definition shall
prevail.
     Section 1.3. Certain Definitions. Definitions in this Security Agreement
     The following terms have the following meanings unless otherwise indicated:
     “Administrative Agent” has the meaning specified in Recital A.
     “Bluestem” has the meaning specified in Recital A.
     “Borrower” and “Borrowers” have the meanings specified in Recital A.
     “Collateral” means, with respect to Debtor, all property described in
Section 2.1 in which Debtor has any right, title or interest.
     “Collateral Agent” has the meaning specified in Recital A.
     “Credit Agreement” has the meaning specified in Recital A.
     “Debtor” has the meaning specified in the preamble.
     “Issuer” has the meaning specified in Section 2.1.
     “Lender” and “Lenders” have the meanings specified in Recital A.
     “Pledged Equity” has the meaning specified in Section 2.1.
     “Prior Lien Release” has the meaning specified in Section 3.1(f).
     “QMLP” has the meaning specified in Recital A.
     “QRC Credit Agreement” has the meaning specified in Section 3.1(f).
     “Secured Obligations” means all Obligations (as defined in the Credit
Agreement).
     “Secured Party” has the meaning specified in the preamble.
     “Securities Act” means the Securities Act of 1933.
     “Security Agreement” has the meaning specified in the preamble.
     “UCC” means the Uniform Commercial Code in effect in the State of New York
from time to time; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
Midstream Equity
Pledge and Security Agreement

2



--------------------------------------------------------------------------------



 



ARTICLE II
Security Interest
     Section 2.1. Grant of Security Interest (a). As collateral security for the
payment and performance of all Secured Obligations, Debtor pledges, collaterally
assigns and grants to Secured Party a continuing security interest in all right,
title and interest of Debtor in and to Debtor’s 100% limited liability company
interest in PostRock Midstream, LLC, a Delaware limited liability company (the
“Issuer”), f/k/a Quest Midstream Acquisition, LLC, and the successor by merger
with Quest Midstream GP, LLC, a Delaware limited liability company, and the
successor by merger with Quest Midstream Partners, L.P., a Delaware limited
partnership, whether such limited liability company interest is now owned or
existing or hereafter acquired or arising, whether such equity is a General
Intangible or a security, all equity that it may acquire in the future that is
issued by Issuer and all proceeds of the foregoing (collectively, the “Pledged
Equity”).
     Section 2.2. Secured Obligations Secured.
     (a) The security interest created hereby in the Collateral secures the
payment and performance of all Secured Obligations.
     (b) Without limiting the generality of the foregoing, this Security
Agreement secures, as to Debtor, the payment of all amounts that constitute part
of the Secured Obligations and would be owed by any Loan Party (as defined in
the Credit Agreement) to any of the Secured Parties (as defined in the Credit
Agreement) under the Loan Documents (as defined in the Credit Agreement) but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.
     (c) Notwithstanding any other provision of this Security Agreement, the
liability of Debtor hereunder and under each other Loan Document to which it is
a party shall be limited to the maximum liability that Debtor may incur without
rendering this Security Agreement and such other Loan Documents subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any applicable state or federal law.
ARTICLE III
Representations and Warranties
     Section 3.1. Representations and Warranties. Debtor represents and warrants
to Secured Party as follows:
     (a) Each representation and warranty made by Debtor in any other Loan
Document is correct.
     (b) Debtor has and will have at all times the right, power and authority to
grant to Secured Party as provided herein a security interest in the Collateral,
free and clear of any Lien, except for Permitted Liens after giving effect to
the Prior Lien Release. This Security Agreement creates a valid and binding
security interest in favor of Secured Party in the Collateral, securing the
Secured Obligations.
     (c) With respect to Pledged Equity:
Midstream Equity
Pledge and Security Agreement

3



--------------------------------------------------------------------------------



 



     (i) All units constituting Pledged Equity have been duly authorized and
validly issued, and, as applicable, are fully paid and non-assessable, and were
not issued in violation of the preemptive rights of any Person or of any
agreement by which Debtor or the Issuer is bound.
     (ii) All documentary, stamp or other taxes or fees owing in connection with
the issuance, transfer or pledge of any Pledged Equity (or rights in respect
thereof) have been paid.
     (iii) No restriction or condition exists with respect to the transfer,
voting or capital of any Pledged Equity.
     (iv) Issuer has no outstanding subscription agreement, option, warrant or
convertible security outstanding or any other right outstanding pursuant to
which any Person would be entitled to have issued to it units of ownership
interest in Issuer.
     (v) Debtor has taken or concurrently herewith is taking all actions
necessary to perfect Secured Party’s security interest in Pledged Equity,
including making any registration, filing or notice that may be necessary or
advisable under Articles 8 or 9 of the Uniform Commercial Code as in effect in
the jurisdiction in which the Issuer of such Pledged Equity was organized, and
no other Person has any such registration, filing or notice in effect with
respect to the Pledged Equity.
     (vi) Debtor has delivered a correct and complete copy of the Issuer’s
limited liability company agreement to Secured Party.
     (vii) Neither the execution, delivery or performance of this Security
Agreement nor the exercise of any right or remedy of Secured Party hereunder
will cause a default under any agreement in respect of Pledged Equity to which
Debtor or Issuer is a party or otherwise adversely affect or diminish any
Pledged Equity.
     (viii) Debtor’s rights under any agreement in respect of Pledged Equity are
enforceable in accordance with their terms, except as such enforcement may be
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights.
     (d) The Pledged Equity constitutes all equity interests in the Issuer owned
by Debtor as of the date hereof. Debtor has delivered to Secured Party all
certificates evidencing such Pledged Equity, duly indorsed, or accompanied by
unit powers duly indorsed, in blank for transfer.
     (e) Debtor is a corporation and is organized under the laws of the State of
Nevada, which is Debtor’s location pursuant to the UCC. Debtor does not
presently conduct business under any name except the name in which it has
executed this Security Agreement, which is the exact name that appears in
Debtor’s organizational documents. Debtor’s only other name during the five year
period prior to the date of this Security Agreement was Quest Resource
Corporation.
     (f) Debtor has good and marketable title to the Collateral, free and clear
of all Liens, except for the security interest created by this Security
Agreement and Permitted Liens. No effective financing statement or other
registration or instrument similar in effect covering any Collateral is on file
in any recording office except (i) any that have been filed in favor of Secured
Party relating to this Security Agreement and (ii) financing statements covering
the Collateral previously filed against Debtor by Royal Bank of Canada, as
administrative agent and collateral agent for certain lenders party to a Second
Amended and Restated Credit Agreement dated as of September 11, 2009 among
Debtor, as borrower, Royal Bank of Canada, as administrative agent and
collateral agent, and the lenders party thereto (as the same may hereafter be
amended, supplemented and restated, the “QRC Credit Agreement”) to perfect a
Midstream Equity
Pledge and Security Agreement

4



--------------------------------------------------------------------------------



 



security interest in the Pledged Equity which security interest in the Pledged
Equity has been released, discharged and terminated of even date herewith (the
“Prior Lien Release”), which Prior Lien Release is part of the value and
consideration received by Debtor in exchange for the Lien granted hereby in the
Collateral.
     (g) Neither the ownership or intended use of the Collateral by Debtor, nor
the grant of the security interest by Debtor to Secured Party hereunder:
     (i) conflicts with:
     (A) any domestic or foreign Law,
     (B) any organizational document of Debtor or the Issuer; or
     (C) any agreement, judgment, license, order or permit applicable to or
binding upon Debtor or the Issuer, or
     (ii) results in or requires the creation of any Lien, charge or encumbrance
upon any asset of Debtor.
     (h) There is no condition precedent to the effectiveness of this Security
Agreement that has not been satisfied or waived.
     (i) Debtor has, independently and without reliance upon Secured Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Security Agreement and each
other Loan Document to which it is or is to be a party, and Debtor has
established adequate means of obtaining from each other Person liable for any of
the Secured Obligations on a continuing basis information pertaining to, and is
now and on a continuing basis will be completely familiar with, the business,
condition (financial or otherwise), operations, performance, properties and
prospects of each other Person liable for any of the Secured Obligations.
     (j) The direct or indirect value of the consideration received and to be
received by Debtor in connection herewith, including without limitation the
Prior Lien Release, is reasonably worth at least as much as the liability of
Debtor hereunder and under each other Loan Document to which Debtor is a party,
and the incurrence of such liability in return for such consideration may
reasonably be expected to benefit Debtor, directly or indirectly. Debtor is not
“insolvent” on the date hereof (that is, the sum of Debtor’s absolute and
contingent liabilities, including its obligations hereunder and under each other
Loan Document to which Debtor is a party, does not exceed the fair market value
of Debtor’s assets). Debtor’s capital is adequate for the businesses in which
Debtor is engaged and intends to be engaged. Debtor has not incurred (whether
hereby or otherwise), nor does Debtor intend to incur or believe that it will
incur, debts that will be beyond its ability to pay as such debts mature. All
balance sheets, earning statements, financial data and other information
concerning Debtor that have been furnished to Secured to induce it to accept
this Security Agreement (or otherwise furnished to Secured Party in connection
with the transactions contemplated hereby or associated herewith) fairly
represent the financial condition of Debtor as of the dates and the results of
Debtor’s operations for the periods for which the same are furnished. None of
such balance sheets, earnings and cash flow statements, financial data and other
information contains any untrue statement of a material fact or omits to state
any material fact that is necessary to make any statements contained therein not
misleading.
Midstream Equity
Pledge and Security Agreement

5



--------------------------------------------------------------------------------



 



ARTICLE IV
Covenants
     Section 4.1. General Covenants. Debtor will at all times perform and
observe the covenants contained in the Credit Agreement that are applicable to
Debtor for so long as any Secured Obligation is outstanding. In addition, Debtor
will, so long as this Security Agreement shall be in effect, perform and observe
the following:
     (a) Without limitation of any other covenant herein, Debtor shall not cause
or permit any change in its name, identity or organizational structure, or any
change to its jurisdiction of organization, unless Debtor shall have first:
     (i) notified Secured Party of such change at least 30 days prior to the
effective date of such change (or such shorter notice as Secured Party may
approve),
     (ii) taken all action requested by Secured Party (under the following
subsection (b) or otherwise) for the purpose of further confirming and
protecting Secured Party’s security interest and rights under this Security
Agreement and the perfection and priority thereof, and
     (iii) if requested by Secured Party, provided to Secured Party a legal
opinion to Secured Party’s satisfaction confirming that such change shall not
adversely affect Secured Party’s security interest and rights under this
Security Agreement or the perfection or priority of such security interest.
In any notice delivered pursuant to this subsection, Debtor will expressly state
that the notice is required by this Security Agreement and contains facts that
may require additional filings of financing statements or other notices for the
purposes of continuing perfection of Secured Party’s security interest in the
Collateral.
     (b) Debtor will, at its expense and as from time to time requested by
Secured Party, promptly execute and deliver all further instruments, agreements,
filings and registrations, and take all further action, in order:
     (i) to confirm and validate this Security Agreement and Secured Party’s
rights and remedies hereunder,
     (ii) to correct any error or omission in the description herein of the
Secured Obligations or the Collateral or in any other provision hereof,
     (iii) to perfect, register and protect the security interest and rights
created or purported to be created hereby or to maintain or upgrade in rank the
priority of such security interests and rights,
     (iv) to enable Secured Party to exercise and enforce its rights and
remedies hereunder, or
     (v) otherwise to give Secured Party the full benefits of the rights and
remedies described in or granted under this Security Agreement.
As part of the foregoing, Debtor will, whenever requested by Secured Party:
Midstream Equity
Pledge and Security Agreement

6



--------------------------------------------------------------------------------



 



     (A) execute (as applicable) and file any financing statement, continuation
statement or other filing or registration relating to Secured Party’s security
interest and rights hereunder, and any amendment thereto, and
     (B) mark its books and records relating to any Collateral to reflect that
such Collateral is subject to this Security Agreement and the security interests
hereunder.
     (c) Debtor will:
     (i) Maintain good and marketable title to all Collateral, free and clear of
all Liens and not grant or allow any such Lien to exist except for (i) the
security interest created by this Security Agreement and (ii) Permitted Liens.
     (ii) Not allow to remain in effect, and cause to be terminated, any
financing statement or other registration or instrument similar in effect
covering any Collateral, except any that has been filed in favor of Secured
Party relating to this Security Agreement or with respect to Permitted Liens.
     (iii) Defend Secured Party’s right, title and special property and security
interest in and to the Collateral against the claims of any Person.
     (d) Debtor shall not take any action that would, or fail to take any action
if such failure would, impair the enforceability, perfection or priority of
Secured Party’s security interest in any Collateral.
     Section 4.2. Covenants Relating Specifically to the Nature of the
Collateral. Debtor will, for so long as any Secured Obligation is outstanding,
perform and observe the following:
     (a) If Debtor shall at any time hold or acquire any certificated security
evidencing Collateral, Debtor will forthwith endorse, assign, and deliver the
same to Secured Party, accompanied by such instruments of transfer or assignment
duly executed in blank as Secured Party may from time to time specify.
     (i) If any security evidencing Collateral now or hereafter acquired by
Debtor is uncertificated and is issued to Debtor or its nominee directly by the
issuer thereof, Debtor shall immediately notify Secured Party of such issuance
and, pursuant to an agreement in form and substance satisfactory to Secured
Party, cause the issuer thereof to agree to comply with instructions from
Secured Party as to such security, without further consent of Debtor or such
nominee, or take such other action as Secured Party may approve in order to
perfect Secured Party’s security interest in such security.
     (ii) If any security, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by Debtor and evidencing
Collateral, is held by Debtor or its nominee through a securities intermediary,
Debtor shall immediately notify Secured Party thereof, and, at Secured Party’s
request and option, pursuant to an agreement in form and substance satisfactory
to Secured Party, either:
     (A) cause such securities intermediary to agree to comply with entitlement
orders or other instructions from Secured Party to such securities intermediary
as to such securities or other Investment Property, in each case without further
consent of Debtor or such nominee, or
Midstream Equity
Pledge and Security Agreement

7



--------------------------------------------------------------------------------



 



     (B) in the case of financial assets or other Investment Property held
through a securities intermediary, arrange for Secured Party to become the
entitlement holder with respect to such Investment Property, with Debtor being
permitted to exercise rights to withdraw or otherwise deal with such Investment
Property.
Subsections (A) and (B) above shall not apply to any financial asset credited to
a Securities Account for which Secured Party is the securities intermediary or
commodity intermediary.
     (iii) Debtor shall not permit any Pledged Equity that is an equity interest
in a limited liability company or a limited partnership and that is a General
Intangible to become Investment Property unless it shall have given Secured
Party at least 30-days’ prior notice (or such shorter notice as Secured Party
may approve) and shall have taken such steps as Secured Party shall request in
connection with the perfection or priority of Secured Party’s security interest
therein as provided in subsections (i) and (ii) above.
     (iv) Debtor shall not:
     (A) adjust, settle, compromise, amend or modify any right in respect of any
Pledged Equity or any agreement relating thereto;
     (B) permit the creation of any additional equity interest in the Issuer,
unless immediately upon creation the same is pledged to Secured Party pursuant
hereto to the extent necessary to give Secured Party a first-priority security
interest in such Pledged Equity after such creation that is in the aggregate at
least the same percentage of such Pledged Equity as was subject hereto before
such issue, whether such additional interest is presently vested or will vest
upon the payment of money or the occurrence or non-occurrence of any other
condition; or
     (C) enter into any agreement, other than the Loan Documents or the QRC
Credit Agreement and any document relating to the QRC Credit Agreement,
creating, or otherwise permit to exist, any restriction or condition upon the
transfer or exercise of any rights in respect of any Pledged Equity, including
any restriction or condition upon the transfer, voting or control of any Pledged
Equity.
ARTICLE V
Voting and Distribution Rights in Respect Of Pledged Equity
     Section 5.1. Voting Rights. Debtor shall be entitled to exercise all voting
and other consensual rights pertaining to the Pledged Equity or any part thereof
for any purpose; provided that Debtor shall not exercise or refrain from
exercising any such right if such action would have a material adverse effect on
the value of any Pledged Equity or on Secured Party’s security interest or the
value thereof; and provided further that, upon the occurrence and during the
continuance of an Event of Default, upon notice from Secured Party to Debtor,
all rights to exercise or refrain from exercising the voting and other
consensual rights that Debtor would otherwise be entitled to exercise shall
cease and all such rights shall thereupon become vested in Secured Party, which
thereupon shall have the sole right to exercise or refrain from exercising such
voting and other consensual rights.
     Section 5.2. Dividend Rights While No Event of Default Exists. Debtor shall
be entitled to receive and retain all dividends, interest and other
distributions paid in respect of the Pledged Equity if and to the extent that
the payment thereof is not otherwise prohibited by the Loan Documents; provided
that:
Midstream Equity
Pledge and Security Agreement

8



--------------------------------------------------------------------------------



 



     (a) all dividends, interest and other distributions paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Equity;
     (b) all dividends and other distributions paid or payable in cash in
respect of any Pledged Equity in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus; and
     (c) all cash paid, payable or otherwise distributed in respect of principal
of, or in redemption of, or in exchange for, any Pledged Equity,
shall be, and shall be forthwith delivered to Secured Party to hold as,
Collateral and shall, if received by Debtor, be received in trust for the
benefit of Secured Party, be segregated from the other property or funds of
Debtor and be forthwith delivered to Secured Party as Pledged Equity in the same
form as so received (with any necessary indorsement).
     Section 5.3. Actions by Secured Party. Secured Party will execute and
deliver (or cause to be executed and delivered) to Debtor all such proxies and
other instruments as Debtor may reasonably request for the purpose of enabling
Debtor to exercise the voting and other rights that it is entitled to exercise
pursuant to Section 5.1 above and to receive the dividends or interest payments
that it is authorized to receive and retain pursuant to Section 5.2 above.
     Section 5.4. Rights While an Event of Default Exists. Upon the occurrence
and during the continuance of an Event of Default:
     (a) All rights of Debtor to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 5.2 shall automatically cease, and all such rights shall
thereupon become vested in Secured Party, which shall thereupon have the sole
right to exercise or refrain from exercising such voting and other consensual
rights and to receive and hold as Pledged Equity such dividends, interest and
other distributions.
     (b) All dividends, interest and other distributions that are received by
Debtor contrary to subsection (a) above shall be received in trust for the
benefit of Secured Party, shall be segregated from other funds of Debtor and
shall be forthwith paid over to Secured Party as Pledged Equity in the same form
as so received (with any necessary indorsement).
ARTICLE VI
Remedies, Powers and Authorizations
     Section 6.1. Normal Provisions Concerning the Collateral.
     (a) Debtor irrevocably authorizes Secured Party at any time and from time
to time to file, without the signature of Debtor, in any jurisdiction any
amendments to existing financing statements and any initial financing statements
and amendments thereto that:
     (i) indicate the nature of the Collateral;
     (ii) contain any other information required for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether
Debtor is an organization, the type of organization and any organization
identification number issued to Debtor; and
Midstream Equity
Pledge and Security Agreement

9



--------------------------------------------------------------------------------



 



     (iii) properly effectuate the transactions described in the Loan Documents,
as determined by Secured Party in its discretion.
Debtor will furnish any information described in items (i) – (iii) above to
Secured Party promptly upon request. A carbon, photographic or other
reproduction of this Security Agreement or any financing statement describing
any Collateral is sufficient as a financing statement and may be filed in any
jurisdiction by Secured Party. Debtor ratifies and approves all financing
statements heretofore filed by or on behalf of Secured Party in any jurisdiction
in connection with the transactions contemplated hereby.
     (b) Debtor appoints Secured Party as Debtor’s attorney in fact and proxy,
with full authority in the place and stead of Debtor and in the name of Debtor
or otherwise, from time to time in Secured Party’s discretion, to take any
action and to execute any instrument that Secured Party may deem necessary or
advisable to accomplish the purposes of this Security Agreement including any
action or instrument:
     (i) to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral;
     (ii) to receive, indorse and collect any drafts or other Instruments or
Documents with respect to any Collateral;
     (iii) to enforce any obligations included in the Collateral; and
     (iv) to file any claims or take any action or institute any proceedings
that Secured Party may deem necessary or desirable for the collection of any
Collateral or otherwise to enforce the rights of Debtor or Secured Party with
respect to any Collateral.
Such power of attorney and proxy are coupled with an interest, are irrevocable,
and are to be used by Secured Party for the sole benefit of the Secured Parties.
     (c) If Debtor fails to perform any agreement or obligation contained
herein, Secured Party may, but shall have no obligation to, itself perform, or
cause performance of, such agreement or obligation, and the expenses of Secured
Party incurred in connection therewith shall be payable by Debtor under
Section 6.6.
     (d) If any Collateral in which Debtor has granted a security interest
hereunder is at any time in the possession or control of any warehouseman,
bailee or any of Debtor’s agents, Debtor shall, upon the request of Secured
Party, notify such warehouseman, bailee or agent of Secured Party’s rights
hereunder and instruct such Person to hold all such Collateral for Secured
Party’s account subject to Secured Party’s instructions. No such request by
Secured Party shall be deemed a waiver of any provision hereof that was
otherwise violated by such Collateral being held by such Person prior to such
instructions by Debtor.
     (e) Secured Party shall have the right, at any time in its discretion and
without notice to Debtor, to transfer to or to register in the name of Secured
Party or any of its nominees any Pledged Equity, subject only to the revocable
rights specified in Section 5.1(a). Debtor shall forthwith, after its execution
and delivery hereof, cause all Pledged Equity in which it has an interest on the
date hereof to be registered in the name of Secured Party or such of Secured
Party’s nominees as Secured Party shall direct, and, upon Debtor’s acquisition
of any interest in any Pledged Equity in the future, forthwith cause the same to
be so registered, in each case subject only to the revocable rights specified in
Section 5.1(a).
     (f) Anything herein to the contrary notwithstanding:
Midstream Equity
Pledge and Security Agreement

10



--------------------------------------------------------------------------------



 



     (i) Debtor shall remain liable to perform all duties and obligations under
the agreements included in the Collateral to the same extent as if this Security
Agreement had not been executed.
     (ii) The exercise by Secured Party of any right hereunder shall not release
Debtor from any duty or obligation under any agreement included in the
Collateral.
     (iii) Secured Party shall not have any obligation or liability under the
agreements in respect of the Collateral by reason of this Security Agreement or
any other Loan Document, nor shall Secured Party be obligated to perform any
duty or obligation of Debtor thereunder or take any action to collect or enforce
any claim for payment assigned hereunder.
     Section 6.2. Event of Default Remedies. If an Event of Default shall have
occurred and be continuing, Secured Party may from time to time in its
discretion, without limitation and without notice except as expressly provided
below:
     (a) Exercise in respect of the Collateral, in addition to any other right
and remedy provided for herein, under the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral) and any
other applicable law.
     (b) Require Debtor to, and Debtor will at its expense and upon request of
Secured Party forthwith, assemble all or part of the Collateral as directed by
Secured Party and make it (together with all books, records and information of
Debtor relating thereto) available to Secured Party at a place to be designated
by Secured Party that is reasonably convenient to both parties.
     (c) Prior to the disposition of any Collateral:
     (i) to the extent permitted by applicable Law, enter, with or without
process of law and without breach of the peace, any premises where any
Collateral is or may be located, and without charge or liability to Secured
Party seize and remove such Collateral from such premises,
     (ii) have access to and use the Company’s books, records, and information
relating to the Collateral, and
     (iii) store or transfer any Collateral without charge in or by means of any
storage or transportation facility owned or leased by Debtor, process, repair or
recondition any Collateral or otherwise prepare it for disposition in any manner
and to the extent Secured Party deems appropriate and, in connection with such
preparation and disposition, use without charge any copyright, trademark, trade
name, patent or technical process used by Debtor.
     (d) Reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest created hereby by any available judicial
procedure.
     (e) Dispose of, at its office, on the premises of Debtor or elsewhere, any
Collateral, as a unit or in parcels, by public or private proceedings, and by
way of one or more contracts (but that the sale of any Collateral shall not
exhaust Secured Party’s power of sale, and sales may be made from time to time,
and at any time, until all of the Collateral has been sold or until the Secured
Obligations have been paid and performed in full), and at any such sale it shall
not be necessary to exhibit any Collateral.
     (f) Buy (or allow Secured Party to buy) Collateral, or any part thereof, at
any public sale.
Midstream Equity
Pledge and Security Agreement

11



--------------------------------------------------------------------------------



 



     (g) Buy (or allow Secured Party to buy) Collateral, or any part thereof, at
any private sale if any Collateral is of a type customarily sold in a recognized
market or is of a type that is the subject of widely distributed standard price
quotations.
     (h) Apply by appropriate judicial proceedings for appointment of a receiver
for the Collateral, or any part thereof, and Debtor consents to any such
appointment.
     (i) Comply with any applicable state or federal Law requirement in
connection with a disposition of Collateral and such compliance shall not be
considered to affect adversely the commercial reasonableness of any sale of
Collateral.
     (j) Sell Collateral without giving any warranty, with respect to title or
any other matter.
     (k) To the extent notice of sale shall be required by law with respect to
Collateral, at least 10-days’ notice to Debtor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification; provided that, if Secured Party fails in any
respect to give such notice, its liability for such failure shall be limited to
the liability (if any) imposed on it by law under the UCC. Secured Party shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. Secured Party may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
     Section 6.3. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, any cash held by or on behalf of Secured Party and
all cash proceeds received by or on behalf of Secured Party in respect of any
sale of, collection from, or other realization upon any Collateral may, in the
discretion of Secured Party, be held by Secured Party as collateral for, and/or
then or at any time thereafter applied in whole or in part by Secured Party
against, any Secured Obligation, in the following manner:
     (a) First, paid to Secured Party for any amounts then owing to Secured
Party for costs or expenses incurred by Secured Party in connection therewith.
     (b) Second, paid to Secured Party, as agent for the Secured Parties (as
defined in the Credit Agreement), in repayment of the Secured Obligations.
     (c) Third, any surplus of such cash or cash proceeds held by or on the
behalf of Secured Party and remaining after payment in full of all the Secured
Obligations shall be paid over to the Debtor or to whatever Person may be
lawfully entitled to receive such surplus.
     Section 6.4. Deficiency. If the proceeds of any sale, collection or
realization of or upon the Collateral of Debtor by Secured Party are
insufficient to pay all Secured Obligations and all other amounts to which
Secured Party is entitled, Debtor shall be liable for the deficiency, together
with interest thereon as provided in the Loan Documents or (if no interest is so
provided) at such other rate as shall be fixed by applicable law, together with
the costs of collection and the reasonable fees of any attorneys employed by
Secured Party to collect such deficiency. Collateral may be sold at a loss to
Debtor, and Secured Party shall have no liability or responsibility to Debtor
for such loss. Debtor acknowledges that a private sale may result in less
proceeds than a public sale.
     Section 6.5. Private Sales of Pledged Equity. Secured Party may deem it
impracticable to effect a public sale of any Pledged Equity and may determine to
make one or more private sales of such Pledged Equity to a restricted group of
purchasers that will be obligated to agree, among other things, to acquire the
same for their own account, for investment and not with a view to the
distribution or resale
Midstream Equity
Pledge and Security Agreement

12



--------------------------------------------------------------------------------



 



thereof. Any such private sale may be at a price and on other terms less
favorable to the seller than the price and other terms that might have been
obtained at a public sale. Any such private sale nevertheless shall be deemed to
have been made in a commercially reasonable manner, and Secured Party shall not
have any obligation to delay sale of any such Pledged Equity for the period of
time necessary to permit their registration for public sale under the Securities
Act. Any offer to sell any such Collateral that has been:
     (i) publicly advertised on a bona-fide basis in a newspaper or other
publication of general circulation in the financial communities of New York, New
York, Houston, Texas and Oklahoma City, Oklahoma (to the extent that such an
offer may be so advertised without prior registration under the Securities Act),
or
     (ii) made privately in the manner described above to not less than 15
bona-fide offerees,
shall be deemed to involve a “public disposition” under Chapter 9.610(c) of the
UCC, notwithstanding that such sale may not constitute a “public offering” under
the Securities Act, and Secured Party may bid for such Collateral.
     Section 6.6. Indemnity and Expenses. In addition to, but not in
qualification or limitation of, any similar obligations under other Loan
Documents:
     (a) Debtor will indemnify Secured Party and each of its Affiliates (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by Debtor arising out of, in connection with, or as a result of
(i) the execution or delivery of this Security Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or (ii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Debtor, and regardless
of whether any Indemnitee is a party thereto. THE FOREGOING INDEMNIFICATION WILL
APPLY WHETHER OR NOT SUCH LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT
OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR
CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Debtor against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if Debtor has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
     (b) Debtor will upon demand pay to Secured Party the amount of all
reasonable out-of-pocket costs and expenses, including the reasonable fees,
charges and disbursements of Secured Party’s counsel and of any experts and
agents, that Secured Party may incur in connection with:
     (i) the preparation, negotiation, execution, delivery and administration of
this Security Agreement or any modifications or waivers of the provisions hereof
(whether or not the
Midstream Equity
Pledge and Security Agreement

13



--------------------------------------------------------------------------------



 



transactions contemplated hereby shall be consummated) of this Security
Agreement and the perfection and preservation of this security interest created
under this Security Agreement;
     (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral;
     (iii) the exercise or enforcement or protection of any right of Secured
Party hereunder; or
     (iv) the failure by Debtor to perform or observe any of the provisions
hereof.
     Section 6.7. Non-Judicial Remedies. In granting to Secured Party the power
to enforce its rights hereunder without prior judicial process or judicial
hearing, to the extent permitted by applicable Law, Debtor waives, renounces and
knowingly relinquishes any legal right that might otherwise require Secured
Party to enforce its rights by judicial process and confirms that such remedies
are consistent with the usage of trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length. Secured Party may, however, in
its discretion, resort to judicial process.
     Section 6.8. Limitation on Duty of Secured Party in Respect of Collateral.
Beyond the exercise of reasonable care in the custody thereof, Secured Party
shall have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or as to the preservation of rights
against prior parties or any other rights pertaining thereto. Secured Party
shall be deemed to have exercised reasonable care in the custody of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which it accords its own property, and Secured Party shall not be liable
or responsible for any loss or damage to any Collateral, or for any diminution
in the value thereof, by reason of the act or omission of any warehouseman,
carrier, forwarding agency, consignee or other agent or bailee selected by
Secured Party in good faith.
ARTICLE VII
Miscellaneous
     Section 7.1. Notices. Any notice or communication required or permitted
hereunder shall be given in writing or by electronic transmission, sent in the
manner provided in the Credit Agreement, if to Secured Party, to the address set
forth in the Credit Agreement and for Debtor, to the address specified in the
preamble to this Security Agreement, or to such other address or to the
attention of such other individual as hereafter shall be designated in writing
by the applicable party sent in accordance herewith. Any such notice or
communication shall be deemed to have been given as provided in the Credit
Agreement for notices given thereunder.
     Section 7.2. Amendments and Waivers. Except as provided in Section 7.3, no
amendment of this Security Agreement shall be effective unless it is in writing
and signed by Debtor and Secured Party, and no waiver of this Security Agreement
or consent to any departure by Debtor herefrom shall be effective unless it is
in writing and signed by Secured Party, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for that
given and to the extent specified in such writing. In addition, all such
amendments and waivers shall be effective only if given with the necessary
approvals required in the Credit Agreement.
     Section 7.3. Preservation of Rights. No failure on the part of Secured
Party to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies of Secured
Party provided herein and
Midstream Equity
Pledge and Security Agreement

14



--------------------------------------------------------------------------------



 



in the other Loan Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by Law or otherwise.
     Section 7.4. Severability. Any provision of this Security Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.
     Section 7.5. Survival. Each representation and warranty, covenant and other
obligation of Debtor herein shall survive the execution and delivery of this
Security Agreement, the execution and delivery of any other Loan Document and
the creation of the Secured Obligations.
     Section 7.6. Binding Effect and Assignment. This Security Agreement shall:
     (a) be binding on Debtor and its successors and permitted assigns, and
     (b) inure, together with all rights and remedies of Secured Party
hereunder, to the benefit of Secured Party and its successors, transferees and
assigns.
Without limiting the generality of the foregoing, Secured Party may (except as
otherwise provided in any Loan Document) pledge, assign or otherwise transfer
any right under any Loan Document to any other Person, and such other Person
shall thereupon become vested with all benefits in respect thereof granted
herein or otherwise. No right or duty of Debtor hereunder may be assigned or
otherwise transferred without the prior written consent of Secured Party.
     Section 7.7. Release of Collateral; Termination.
     (a) Upon any sale, lease, transfer or other disposition of any Collateral
of Debtor in accordance with the Loan Documents, Secured Party will, at Debtor’s
expense, execute and deliver to Debtor such documents as Debtor shall reasonably
request to evidence the release of such Collateral from the assignment and
security interest granted hereby; provided that:
     (i) at the time of such request and such release no Default shall have
occurred and be continuing,
     (ii) Debtor shall have delivered to Secured Party, at least 10 Business
Days prior to the date of the proposed release (or by such lesser notice as
Secured Party may approve), a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a form of release for execution by Secured Party and a
certificate of Debtor to the effect that the transaction is in compliance with
the Loan Documents and such other matters as Secured Party may request, and
     (iii) if any Loan Document provides for any application of the proceeds of
any such sale, lease, transfer or other disposition, or any payment to be made,
in connection therewith, such proceeds shall have been applied or payment made
as provided therein.
     (b) Upon, and only upon the indefeasible payment and satisfaction in full
in cash of the Secured Obligations and the termination or expiration of the
Revolving Commitment of the Lenders under the Credit Agreement in accordance
with the terms thereof, this Security Agreement and the security interest
created hereby shall terminate, all rights in the Collateral shall revert to
Debtor and Secured Party, at a Debtor’s request and at its expense, will:
Midstream Equity
Pledge and Security Agreement

15



--------------------------------------------------------------------------------



 



     (i) return to Debtor such of Debtor’s Collateral in Secured Party’s
possession as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof, and
     (ii) execute and deliver to Debtor such documents as Debtor shall
reasonably request to evidence such termination.
     (c) No Debtor is authorized to file any financing statement or amendment or
termination statement with respect to any financing statement originally filed
in connection with this Security Agreement without the prior written consent of
Secured Party, subject to Debtors’ rights under Chapters 9.509(d)(2) and 9.518
of the UCC. Notwithstanding the foregoing, Section 6.6 shall survive the
termination of this Security Agreement.
     Section 7.8. Governing Law. This Security Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
     Section 7.9. Final Agreement. This Security Agreement and the other Loan
Documents represent the final agreement between the parties hereto and may not
be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties hereto. There are no unwritten oral agreements between
the parties hereto.
     Section 7.10. Counterparts; Facsimile. This Security Agreement may be
executed in any number of counterparts (and by different parties hereto in
different counterparts), each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopier or other electronic means shall be effective as
delivery of a manually executed counterpart of this Security Agreement.
     Section 7.11. Acceptance by Secured Party. By its acceptance of the
benefits hereof, Secured Party shall be deemed to have agreed to be bound hereby
and to perform any obligation on its part set forth herein.
Remainder of this page intentionally left blank.
Signature page follows.
Midstream Equity
Pledge and Security Agreement

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Debtor has executed and delivered this Security
Agreement as of the date first-above written.

          DEBTOR: POSTROCK ENERGY SERVICES CORPORATION,
a Nevada corporation
      By:   /s/ David C. Lawler         David C. Lawler        Chief Executive
Officer and President     

Midstream Equity
Pledge and Security Agreement
Signature Page

